[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                               Oct. 6, 2009
                           No. 08-16680                     THOMAS K. KAHN
                       Non-Argument Calendar                    CLERK
                     ________________________

                       Agency No. A099-639-376


HELEN LIENTJEWAS,
MOCHAMAD RIZAL NASUTION,
RENANTA AULIA NOVANDA,

                                                                   Petitioners,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                            (October 6, 2009)

Before EDMONDSON, BLACK and KRAVITCH, Circuit Judges.
PER CURIAM:

      Helen Lientjewas appeals the Board of Immigration Appeals (“BIA”) final

order of removal. We see no reversible error; we affirm.

      Petitioner contends that the BIA erred when it affirmed the Immigration

Judge’s (“IJ”) decision that the petitioner was not credible. Petitioner also believes

that the BIA erred when it determined that it is unlikely that the Petitioner, as a

Chinese, Christian woman, would suffer future persecution in Indonesia.

      We review the BIA’s credibility decision under the substantial evidence test.

D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004). We must

affirm the decision “if it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Id.

      Petitioner believes that the BIA, in adopting the IJ’s ruling, erred. We

examine the facts as presented to the IJ, and sufficient discrepancies support the

IJ’s ruling. Petitioner’s story and evidence contains too many seeming

contradictions. Although the IJ’s determination was not limited to the problems

with the affidavits submitted by Petitioner, we note the problem Petitioner had in

testifying consistently about where the affidavits had been translated. It is

certainly within the IJ’s discretion, in making a credibility determination, to decide




                                           2
that the affidavits undermined Petitioner’s credibility.*

       On the IJ’s determination that there was no well-founded fear of future

persecution, sufficient evidence in the record supports the finding that, objectively,

there should be no fear of persecution. In examining the fear of persecution, the IJ

must look at both objective and subjective fears. Al Najjar v. Ashcroft, 257 F.3d
1262, 1289 (11th Cir. 2001). Here, the IJ noted that the Petitioner moved to

another part of Indonesia and experienced no attacks over the course of a year. At

the end of that time, the Petitioner moved back to Jakarta, where she received no

threats for at least two years. This evidence is sufficient evidence that there was no

objectively reasonable fear of persecution.

       We give much deference to BIA rulings. Petitioner does not provide us with

sufficient evidence to compel reversing the BIA.

       Petition DENIED.




       *
       Petitioner’s due process claims were not raised before the BIA, and so are not before us
on appeal. Sundar v. INS, 328 F.3d 1320, 1323 (11th Cir. 2003).

                                               3